Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Knudson does not teach “requesting subscription data about media packages”. To this matter the examiner respectfully disagrees. Knudson clearly teaches this limitation, since Knudson teaches that the user request information on whether or not a program is part of a package (figure 6), meeting the claim language. If the user would like to claim a specific type of subscription data, then it should be clearly stated in the claims. Any specific type of subscription data claimed, should be clearly disclose in the specification to avoid 112 issues.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Ellis and Knudson will have a motivation to bundle different channel together for the benefit of providing good quality of service. 4Application No.: 15/704,556Docket No.: 003597-0429-106 Amendment dated November 21, 2007 Second Preliminary Amendment 




Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10,863,231 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 8,756,625 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 8,266,648 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 9,774,902 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 9,351,033 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Terminal Disclaimer
02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10,158,909 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 50, 53-56, 59-61 and 64-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis et al., US 2005/0028208 in view of Knudson et al., US 2006/0213894.
	Regarding claim 56, Ellis discloses an apparatus comprising: 
control circuitry;  and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the control circuitry, cause the apparatus to perform at least the following: 
	transmit a request for subscription data wherein the subscription data indicates content that the control circuitry is authorized to receive (figure 2a and 2c; paragraph 74);  
	receive the subscription data (paragraph 74);  
	receive media guidance data associated with a plurality of content items (paragraph 74);  

	in response to determining the second device is authorized to provide the plurality of content items, generate content listings in a media guidance application based on the media guidance data associated with the plurality of content items (paragraph 70, 108-109, 130, 140-150 and 165-167);  
	receive, from the second device, an instruction to play back one of the plurality of content items for consumption (paragraph 70, 108-109, 130, 140-150 and 165-167);  and 
	transmit the one of the plurality of content items to the second device based on the instruction (paragraph 70, 108-109, 130, 140-150 and 165-167). 
Ellis is silent about requesting subscription data about media packages.
In an analogous art, Knudson discloses requesting subscription data about media packages (figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ellis’ apparatus with the teachings of Knudson. The motivation would have been to bundle different channel together for the benefit of providing good quality of service. 4Application No.: 15/704,556Docket No.: 003597-0429-106 Amendment dated November 21, 2007 Second Preliminary Amendment 

	Claims 50 and 61 are rejected on the same grounds as claim 56.
 
	Regarding claim 59, Ellis and Knudson disclose the apparatus of claim 56, wherein the request for subscription data is sent to a remote server (Ellis paragraph 70, 108-109, 130, 140-150 and 165-167, Knudson figures 3-6, paragraph 38-48 and 56). 
 
	Claims 53 and 64 are rejected on the same grounds as claim 56.


 
	Claims 54-55 and 65 are rejected on the same grounds as claim 56.

Claims 51, 57 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis in view of Knudson in view of Barret, US 8,196,044.
	Regarding claim 57, Ellis and Knudson disclose the apparatus of claim 56.
	Ellis and Knudson are silent about the apparatus is further caused to generate the request for subscription data, wherein the request for subscription data comprises identifying information associated with the apparatus. 
In an analogous art, Barret discloses the apparatus is further caused to generate the request for subscription data, wherein the request for subscription data comprises identifying information associated with the apparatus (col. 12, lines 14-29).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ellis and Knudson’s apparatus with the teachings of Barret. The motivation would have been to properly identify the requesting device for the benefit of accurately providing the desired media.  

 
	Claims 51 and 62 are rejected on the same grounds as claim 56.

Claims 52, 58 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis in view of Knudson in view of Phillips et. Al., US 2004/0163125.
	Regarding claim 58, Ellis and Knudson disclose the apparatus of claim 56.

In an analogous art, Phillips discloses the apparatus is further caused to identify that a fault exists causing one of the plurality of content items to be not viewable at the second device (paragraph 96).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ellis and Knudson’s apparatus with the teachings of Phillips. The motivation would have been to monitor problems in the network for the benefit of properly troubleshooting the network.  
 
	Claims 52 and 63 are rejected on the same grounds as claim 56.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421